El Juez Asociado Señob HutohisoN,
emitió la opinión del tribunal.
Juan Diez Bosado, demandante en una acción personal, ofreció $200 por cierta finca rústica que fué vendida en su-basta pública de conformidad con una sentencia obtenida por dicbo demandante.
El certificado del marshal contiene la siguiente constan-cia:
“La oferta del demandante a su petición, fué abonada a su cré-dito de $560.60 y sus intereses desde el día 17 de mayo de 1922, que-dando así reducida la sentencia de la Corte de 28 de junio de 1922 y ejecutada en este solo extremo. Y no habiendo proposición al-guna que mejorara la presentada por el demandante Juan Diez Bo-sado, le adjudiqué públicamente y en voz alta los bienes anterior-mente descritos con inclusión de la responsabilidad de la deuda de don Fernando Valledor que los grava en forma legal. A este acto concurrieron personalmente el demandante y su abogado.”
Subsiguientemente Valledor estableció demanda contra Juan Diez Bosado en cobro del importe de la reclamación arriba referida, la cual estaba garantizada por hipoteca.
La acción posterior era a su vez puramente personal. No había ninguna súplica para la ejecución de la hipoteca ni fué dictada orden de ejecución del gravamen. La teoría misma del caso del demandante consta además de una peti-ción para que se dicte sentencia en rebeldía que fué archi-vada con el secretario y en la cual se dice que
“por ser un asunto en cobro de dinero en una obligación consignada en documento público proceda a dictar sentencia contra los deman-dados en la forma que se solicita en la súplica de la misma.”
Sin embargo, el secretario se negó a registrar la senten-*23cia y los demandados comparecieron Inego y formularon sn contestación.
En el inicio, después que el demandante había terminado con la presentación de sn prueba, el juez sentenciador de-claró sin lugar una moción de nonsuit dictando después sen-tencia a favor del demandante:
“condenando al demandado Juan Diez Rosado a pagar al deman-dante Fernando Valledor la suma de novecientos treinta y ocho dó-lares y 40 centavos más los intereses de dicha suma vencidos y no satisfechos al tipo del doce por ciento anual y sin costas; disponién-dose que esta sentencia se hará efectiva embargando y vendiendo la finca hipotecada, y si el producto de la venta resultare insuficiente a cubrir el importe de la sentencia el demandante recobrará el resto, sobre cualquier propiedad del demandado mencionado.”
La mera incautación y venta de una propiedad hipote-cada y vendida en subasta pública en cumplimiento de una sentencia dictada en una acción personal, pero sin que exista tentativa alguna por parte del demandante o de la corte en ejecutar el gravamen hipotecario, no puede sostenerse por virtud de la teoría de tal ejecución. Véase el caso de Rosales v. Corte de Distrito de San Juan, 33 D.P.R. 316.
El texto del certificado del márshal no dice necesariamente que el comprador se hizo cargo de la deuda que su deudor el demandado tenía contraída con Valledor. Las palabras, usadas son asimismo compatibles con la intención de traspa-sar cualquier derecho, título o interés que el deudor tenía en la finca hipotecada con sujeción y sin perjuicio del cré-dito hipotecario.
Dada la situación existente en la fecha de la venta, tal traspaso hubiera sido la forma usual y corriente de proce-dimiento. No existía ninguna obligación por parte del com-prador y según parece ningún motivo o aliciente que le hu-biera impedido a asumir cualquier responsabilidad personal. En vista de tales circunstancias la fraseología más o menos vaga y ambigua empleada por el márshal no puede ser bas-*24tante, sin más, para crear cualquier otra nueva responsabi-lidad.

Debe revocarse la sentencia apelada.

El Juez Asociado Sr. Franco Soto disintió.